Citation Nr: 0700845	
Decision Date: 01/11/07    Archive Date: 01/24/07

DOCKET NO.  05-04 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an effective date prior to September 7, 
1999, for a grant of service connection for post-traumatic 
stress disorder (PTSD) with dysthymia.

2.  Entitlement to an effective date prior to September 7, 
1999, for a grant of a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

A. Hinton, Counsel



INTRODUCTION

The veteran served on active duty from March 1965 to February 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Buffalo, New York (RO), which increased the assigned 
disability rating for service-connected dysthymic disorder 
from 30 to 50 percent, effective from August 7, 1999.  The 
veteran appealed that determination as to the rating 
assigned.

Thereafter, in an October 2003 rating decision, the RO 
granted an increased evaluation of 70 percent and 
recharacterized the issue to reflect service connection for 
post-traumatic stress disorder, to include dysthymia.  An 
effective date of September 7, 1999 was assigned for both 
service connection and the 70 percent rating.  In part, the 
RO determined that the February 2001 rating decision had 
resulted in clear and unmistakable error in relation to the 
effective date of August 7, 1999 assigned in that earlier 
rating decision.  The RO also granted entitlement to TDIU, 
effective January 8, 2000.  The veteran appealed as to the 
effective dates assigned for both the PTSD and TDIU claims. 

In a July 2004 decision, the Board granted a 100 percent 
rating for the PTSD with dysthymia.  In a September 2004 
rating decision, the RO effectuated the Board's 
determination, assigning a 100 percent disability rating, and 
the RO assigned an effective date of September 7, 1999 for 
that rating.  
 

FINDINGS OF FACT

1.  The veteran's application to reopen his claim of 
entitlement to service connection for PTSD with dysthymia, 
from which service connection was ultimately established, was 
received by VA on September 7, 1999.

2.  The veteran has not asserted that the Board's July 1990 
decision that denied his claim for service connection for a 
psychiatric disorder, was clearly and unmistakably erroneous.

3.  On April 6, 1998, the veteran filed a formal claim for a 
TDIU rating, and the RO granted such benefit as of January 8, 
2000; a 100 percent schedular rating is effective September 
7, 1999; an informal claim for a TDIU rating before September 
7, 1999 is not shown, nor did service-connected disabilities 
prevent substantially gainful employment prior to September 
7, 1999.


CONCLUSIONS OF LAW

1. The July 1990 Board decision that denied the veteran's 
claim for service connection for a psychiatric disability is 
final.  38 C.F.R. § 20.1100 (1990).

2. The criteria for an effective date earlier than September 
7, 1999, for a grant of service connection for PTSD with 
dysthymia, have not been met. 38 U.S.C.A. §§ 1110, 5107, 
5108, 5110, 7104 (West 2002); 38 C.F.R. §§ 3.156, 3.400 
(2006).

3.  The criteria for an effective date earlier than September 
7, 1999, for a TDIU rating, have not been met.  38 U.S.C.A. § 
5110 (West 2002); 38 C.F.R. §§ 3.155, 3.157, 3.400, 4.16 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  The notification 
must also include the request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b) (2005).  VA must provide such 
notice to a claimant prior to an initial unfavorable decision 
on a claim for VA benefits by the agency of original 
jurisdiction (AOJ), even if the adjudication occurred prior 
to the enactment of the VCAA.  See Pelegrini v. Principi, 
18 Vet. App. 112, 119-120 (2004).  

In this case, VA has provided notice addressing the 
notification requirements of the VCAA by means of letters in 
February 2001 and June 2003.  These letters addressed the 
veteran's underlying claims for service connection for PTSD 
with dysthymia and for TDIU.  In those letters, the RO 
specifically informed the veteran of the types of evidence 
needed in order to substantiate claims of entitlement to 
service connection, and of TDIU.  By way of a June 2005 
supplemental statement of the case, the RO informed the 
veteran of the evidence needed to substantiate a claim for an 
earlier effective date for service connection and for TDIU.  
VA has also informed the veteran of the division of 
responsibility between the veteran and VA for obtaining that 
evidence, and VA requested that the veteran provide any 
information or evidence in his possession that pertained to 
such a claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). 

The Board notes that the February 2001 and June 2003 letters 
did not provide the veteran with appropriate notice pursuant 
to VCAA as to what evidence was required for him to 
substantiate his claim for an earlier effective date for the 
grant of service connection for PTSD with dysthymia or the 
grant of TDIU.  Such a procedural defect is cured, however, 
in the circumstances of this case.  The veteran is 
represented by Kenneth M. Carpenter, Attorney, and the 
veteran's representative has clearly expressed that he has 
actual knowledge of the evidence needed to substantiate the 
claims.  This is shown in numerous letters from the 
representative addressing the claims.  With the demonstration 
of actual knowledge of the evidence needed to substantiate 
the claims and as the veteran has had the opportunity to 
participate effectively in the processing of his claims, that 
is, the opportunity to submit evidence or argument on the 
earlier effective date claims, which he did, the purpose of 
the VCAA notice was not frustrated and the veteran was not 
prejudiced by the defect in the VCAA notice.  A remand for 
additional notice today would serve no useful purpose.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim. Those five elements include: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application. Dingess v. 
Nicholson.  In regard to the present claim for an earlier 
effective date for an increased rating, the Board finds that 
the veteran is not prejudiced by a decision at this time, 
particularly in view of the Board's decision to deny this 
claim.

The Board also finds that VA has made reasonable efforts to 
obtain relevant records adequately identified by the veteran.  
Specifically, the information and evidence that have been 
associated with the claims file consist of veteran's service 
medical records, private and VA medical records, and 
statements and other submissions made in support of the 
veteran's claim.

In sum, the veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim, and 
to respond to VA notices.  Also, the actions taken by VA have 
essentially cured any defect in the VCAA notice.  The purpose 
behind the notice requirement has been satisfied, because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his appealed 
claim.

II.  Analysis

The veteran seeks an effective date earlier than September 7, 
1999, for a grant of service connection for post-traumatic 
stress disorder (PTSD) with dysthymia, and for a grant of a 
total disability rating based on individual unemployability 
(TDIU).

i.  Earlier Effective Date for Service Connection for PTSD 
With Dysthymia

The veteran essentially argues that an effective date for 
service connection for PTSD with dysthymia, evaluated at a 
100 percent disability rating, should be prior to September 
7, 1999.  

Historically, in a March 1988 rating decision the RO denied a 
claim of entitlement to service connection for a nervous 
condition, which is listed in the decision as dysthymic 
disorder.  The veteran appealed, and during the course of 
appeal the veteran indicated that the nervous condition 
claimed was PTSD.  Subsequently during the appeal, in a May 
1989 rating decision the RO continued the denial of service 
connection for a nervous condition, listing as the claimed 
nervous condition dysthymic disorder and "PTSD (not 
shown)."  

In a July 1990 decision, the Board denied the veteran's claim 
of entitlement to service connection for a psychiatric 
disorder.  In that decision, the Board denied the veteran's 
claim on the essential bases that there was no evidence of a 
diagnosis of PTSD, and no evidence to link a diagnosed 
dysthymic disorder to service.  The veteran did not appeal 
that decision to the United States Court of Appeals for 
Veterans Claims (Court).  Therefore that decision is final.  
38 C.F.R. § 20.1100 (1990).  

Previous determinations of the Board that are final and 
binding, and will be accepted as correct in the absence of 
clear and unmistakable error (CUE).  Where evidence 
establishes such error, however, the prior decision will be 
reversed or amended.  38 C.F.R. § 3.105(a).  The veteran has 
not raised an issue of CUE with respect to the July 1990 
Board decision.  

Further, generally, a claim which has been denied in a Board 
decision may not thereafter be reopened and allowed.  38 
U.S.C.A. § 7104(b) (West 2002).  The exception to this rule 
is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.

The statutory provisions for the determination of the 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110.  Unless specifically provided 
otherwise in the statute, the effective date of an award 
based on an original claim for compensation benefits shall be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  See 38 U.S.C.A. § 5110(a) (West 
2002); 38 C.F.R. § 3.400 (2006).

Applicable law and VA regulations provide that the effective 
date for an award of service connection established on the 
basis of new and material evidence "received after final 
disallowance" or on the basis of a "reopened claim" under 38 
C.F.R. § 3.157, as in this case, shall be the date of receipt 
of the reopened claim or the date entitlement arose, 
whichever is later.  See 38 U.S.C.A. § 5110(a) (West 2002); 
38 C.F.R. § 3.400(q)(1)(ii) and (r) (2006).

In a February 2000 rating decision, the RO determined that 
new and material evidence had been received since the July 
1990 Board decision; and the RO granted service connection 
for a dysthymic disorder, and assigned that disorder a 30 
percent rating, effective August 7, 1999 on the basis that 
that was when the veteran's successful application to reopen 
a claim of service connection for the psychiatric disorder 
was received.  As discussed below, the RO later corrected the 
effective date for service connection to August 8, 1999.

As to the question of the date of receipt of the reopened 
claim, review of the claims files shows that the veteran, 
through his representative at the time, submitted a claim of 
entitlement to PTSD in a letter dated September 7, 1999.  
That letter was date stamped on the back as August 7, 1999, 
suggesting receipt on that date.  Transmitted with that 
letter were VA treatment records dated August 23, 1999. 

In the February 2000 rating decision, the RO reopened the 
claim and granted service connection for a dysthymic disorder 
and assigned that disorder a 30 percent rating, effective 
August 7, 1999 based on the date stamp of the letter claiming 
service connection.  The veteran perfected an appeal as to 
the 30 percent rating assigned.  Later in a February 2001 
rating decision, the RO increased the rating from 30 to 50 
percent, effective August 7, 1999.

In an October 2003 rating decision, the RO granted service 
connection for PTSD to include dysthymia.  The RO also found 
that there was clear and unmistakable error (CUE) in the 
February 2000 and February 2001 rating decisions for 
assigning an effective date of August 7, 1999 for service 
connection of the PTSD with dysthymia.  The RO determined 
that the correct date of receipt of the letter was September 
7, 1999.  The Board agrees with that determination.

As noted by the RO the October 2003 rating decision, the 
claim letter was date stamped August 7, 1999, indicating 
receipt that date.  Review of VA clinical records transmitted 
with the letter, however, shows that that date is 
inconsistent with and prior to both the date of included VA 
treatment records (August 22, 1999) and the date the author 
dated the letter (September 7, 1999).  Although the veteran 
through his representative submitted a notice of disagreement 
with the October 2003 rating decision as to the CUE issue, a 
timely substantive appeal was not filed, and therefore, a 
claim with respect to the CUE determination is not on appeal 
here.  See 38 C.F.R. § 20.302(b). 

In sum, careful review of the record shows that on September 
7, 1999, the veteran submitted a letter essentially 
requesting to reopen a claim for service connection for a 
psychiatric disorder.  In a February 2000 rating decision, 
the RO reopened the claim and granted service connection for 
dysthymic disorder, effective from August 7, 1999.  Later in 
an October 2003 rating decision, the RO granted service 
connection for PTSD and recharacterized the service-connected 
psychiatric disorder as PTSD with dysthymic disorder; and 
changed the effective date to the corrected date of receipt 
of the claim, September 7, 1999.

Under governing law, the effective date for a grant of 
service connection on the basis of the receipt of new and 
material evidence following a final prior disallowance is the 
date of receipt of the application to reopen, or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400(q)(1)(ii).  Therefore, the RO assigned the 
earliest possible effective date for its grant of the 
reopened claim, which as noted above was received by VA on 
September 7, 1999.  See Sears v. Principi, 349 F3d. 1326 
(Fed. Cir. 2003); Leonard v. Principi, 17 Vet. App. 447, 451 
(2004).

No submissions were received after the July 1990 Board 
decision and prior to September 7, 1999, showing that a 
formal or informal claim was filed for service connection for 
the claimed psychiatric disability.  Under the circumstances, 
the veteran's claim is considered to have been filed as of 
the date of receipt of his claim, that is, on September 7, 
1999.  See 38 C.F.R. § 3.400(b)(2).  The RO assigned an 
effective date of September 7, 1999, for this grant of 
service connection for PTSD with dysthymia, based on the date 
when the RO received the veteran's formal claim specifically 
requesting service connection for the psychiatric disorder.  
There is no evidence that the veteran submitted an informal 
or formal claim prior to that date.  

Therefore, the Board concludes that the preponderance of the 
evidence is against the veteran's claim for an earlier 
effective date for service connection for PTSD with 
dysthymia. 

ii.  Earlier Effective Date for TDIU Rating
 
In an October 2003 rating decision, the RO granted 
entitlement to a TDIU rating, effective from January 8, 2000.  
The veteran appealed as to the effective date assigned.  The 
veteran was subsequently awarded a schedular rating of 100 
percent for his post traumatic stress disorder with 
dysthymia, effective from September 7, 1999.  This action 
rendered moot a claim for an earlier effective date for TDIU 
rating from September 7, 1999, as a veteran may only be 
awarded a TDIU "where the schedular rating is less than 
total."  38 C.F.R. § 4.16(a) (2006).  

Thus, the veteran essentially argues that an effective date 
for a grant of a TDIU rating  should be prior to September 7, 
1999.  In a letter received in January 2005, his 
representative argued that the veteran filed a TDIU claim on 
April 2, 1998.  On that basis he argued that the veteran was 
entitled to an effective date back to April 2, 1997, pursuant 
to 38 C.F.R. § 3.400(o)(2), 4.16(b).  These provisions are 
discussed more fully below.  The veteran acknowledges that 
the grant of a schedular rating of 100 percent effective from 
September 7, 1999 moots any claim of an effective date 
thereafter, but he claims entitlement to a TDIU rating 
effective for the period from April 2, 1997 to September 6, 
1999. 
  
As further explained below, the question is no longer when 
the veteran became unemployable, but when he claimed to be so 
in a manner cognizable under the laws relevant to the 
assignment of effective dates.

A TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation apply to a 
TDIU claim.  Hurd v. West, 13 Vet. App. 449 (2000).  The 
effective date of an award of increased compensation shall be 
the earliest date as of which it is factually ascertainable 
that an increase in disability had occurred, if application 
is received within one year from such date; otherwise, the 
effective date will be the date of VA receipt of the claim 
for increase, or date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. § 3.400(o); Hazan v. 
Gober, 10 Vet. App. 511 (1997); Harper v. Brown, 10 Vet. App. 
125 (1997); VAOPGCPREC 12-98.

In addition, the Court has indicated that it is axiomatic 
that the service-connected disability must have increased in 
severity to a degree warranting an increase in compensation.  
See Hazan v. Gober, 10 Vet. App. 511, 519 (1992).  
Determining whether an effective date assigned for an 
increased rating is correct or proper under the law requires 
(1) a determination of the date of the receipt of the claim 
for the increased rating as well as (2) a review of all the 
evidence of record to determine when an increase in 
disability was "ascertainable." Id. at 521.  The Board must 
determine the date of receipt of the appellant's TDIU claim, 
and then determine the date that it became factually 
ascertainable that his service-connected disabilities 
increased in severity, warranting a TDIU rating.

A review of the record shows that the veteran filed a formal 
TDIU claim, dated April 2, 1998, which was received on April 
6 1998.  In an October 2003 rating decision, the RO granted 
TDIU on the basis that the veteran was unable to secure or 
follow a substantially gainful occupation due to his service 
connected disabilities.  In that decision, an effective date 
of January 8, 2000 was assigned for TDIU on the basis of a 
determination that January 8, 2000 was the day after the date 
the veteran last worked.  As explained in the rating 
decision, an employment statement in July 2003 from Laidlaw 
indicated that January 7, 2000 was his last day of work, 
noting a doctor would not release him. 

In sum, the RO determined that January 8, 2000 was the 
effective date for TDIU on the basis that this was the date 
(after date of receipt of claim) entitlement arose.  
Effectively, however, since the veteran has been granted a 
100 percent schedular rating for his psychiatric disability 
effective September 7, 1999, a claim for an effective date 
from September 7, 1999 for TDIU is moot.  38 C.F.R. § 
4.16(a).

Therefore, in determining whether an earlier effective date 
may be granted, the Board must review the evidence of record 
to determine whether first, if an ascertainable increase in 
disability occurred during the one-year period prior to April 
6, 1998 (date of formal TDIU claim), warranting a grant of 
TDIU benefits on some date within a year prior to April 6, 
1998.  Failing that, the Board must determine if entitlement 
arose on a date (after April 6, 1998) that is before 
September 7, 1999.  38 C.F.R. §§ 3.400, 4.16(a).

Total disability ratings for compensation based on individual 
unemployability (TDIU) may be assigned where the schedular 
rating is less than total, when it is found that the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of a single service-connected 
disability ratable at 60 percent or more, or as a result of 
two or more disabilities, provided at least one disability is 
ratable at 40 percent or more, and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a).  

The veteran clearly met these criteria as of the effective 
date assigned for the service-connected PTSD with dysthymia, 
September 9, 1999.  The question, however, is whether during 
the period beginning April 6, 1997 (one year prior to the 
date of formal application, April 6, 1998), and ending 
September 7, 1999, there is  medical evidence to ascertain an 
increase that meets the criteria above.

During that period in question, the veteran's service-
connected disabilities included scars, facial with some 
facial contour disfigurement and tracheostomy scar (rated as 
30 percent disabling); headaches (30 percent); residuals 
fracture mandible, maxilla and bilateral zygoma with bone 
loss on distal lingual aspect tooth #14 (20 percent); chronic 
dacryocystitis (10 percent); and maxillary sinusitis (zero 
percent). The combined rating, pursuant to 38 C.F.R. § 4.25, 
was 70 percent.  Given the foregoing, the veteran did not 
meet the minimum schedular requirements for a TDIU during the 
period in question.  38 C.F.R. § 4.16(a).  Although the RO 
later granted service connection for a lumbosacral spine 
disability, assigning a 20 percent rating, this was only made 
effective from May 22, 2000.  That rating therefore does not 
support the veteran's claim for an earlier effective date for 
a TDIU rating prior to September 7, 1999.  

An extraschedular total rating based on individual 
unemployability may be assigned in the case of a veteran who 
fails to meet the percentage requirements but who is 
unemployable by reason of service-connected disability.  38 
C.F.R. §§ 3.321, 4.16(b).  It is the established policy of VA 
that all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  For 
VA purposes, the term "unemployability" is synonymous with an 
inability to secure and follow a substantially gainful 
occupation.  VAOPGPREC 75-91, 57 Fed. Reg. 2317 (1992).

Thus, whether or not the percentage requirements of 38 C.F.R. 
§ 4.16(a) are met, the ultimate question is whether the 
veteran's service-connected disabilities render him unable to 
secure and follow a substantially gainful occupation during 
the period in question.  The Board is to evaluate whether 
there are circumstances in the veteran's case, apart from any 
nonservice-connected condition and advancing age, which would 
justify a total rating based on individual unemployability 
due solely to the service-connected condition.  See 38 C.F.R. 
§ 4.19 (2005).  Factors such as employment history, as well 
as educational and vocational attainments, are for 
consideration.  38 C.F.R. § 4.16.

In this case, the medical evidence during the period from 
April 6, 1997 and prior to September 7, 1999 does not show 
that the veteran became unemployable due to service-connected 
disabilities on some particular date within that period.  On 
review, the medical record does not contain any evidence 
showing an increase for service-connected disability 
warranting a TDIU during that period.  

Although a Social Security Administration disability 
determination shows that the veteran was determined to be 
disabled on March 1, 1999 due to back problems, service 
connection for this condition was not made effective until 
May 22, 2000.  

Moreover, in a letter dated November 4, 1999, from the 
account manager for Laidlaw, she stated that the veteran had 
been employed 15 to 20 hours per week at Laidlaw Transit, 
Inc. since May 3, 1999.  He worked there as a school bus 
driver when school was in session.  A memorandum dated in 
March 2000 from Dr. Ankar, M.D., advises the veteran to stop 
driving a bus as it is aggravating his back condition.  This 
indicates that the veteran was still employed as a bus driver 
as of that date.

In sum, the veteran remained employed beyond September 7, 
1999.  Review of the remainder of the evidence of record does 
not show that at any time between April 6, 1997 and September 
7, 1999, the veteran was unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities.  The Board finds that the 
preponderance of the credible evidence is against a finding 
that the service-connected disabilities were preventing 
gainful employment during the period beginning April 6, 1997 
and prior to September 7, 1999.  It follows that an effective 
date for a TDIU rating prior to September 7, 1999 may not be 
given unless there is an earlier unadjudicated claim for the 
benefit.

When an RO is considering a claim for a schedular increased 
rating for a service connected disability, there may be an 
implied claim for a TDIU rating, which must be adjudicated, 
provided that: (1) the veteran meets the minimum percentage 
requirements of 38 C.F.R. § 4.16(a) for consideration of a 
TDIU rating; and (2) there is evidence of current service-
connected unemployability in the claims folder or under VA 
control.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 
2001); Norris v. West, 12 Vet. App. 413 (1999); 38 C.F.R. §§ 
3.155, 3.157.

In this case, however, the veteran does not meet the minimum 
percentage requirements of 38 C.F.R. § 4.16(a) for 
consideration of a TDIU rating prior to September 7, 1999.  
Even assuming there was an implied claim for a TDIU rating on 
some date prior to September 7, 1999, the Board finds that 
before September 7, 1999 the veteran's service-connected 
conditions did not prevent him from performing a gainful 
occupation.  Therefore, there is no basis for a TDIU rating 
prior to September 7, 1999.

The Board concludes that the preponderance of the evidence is 
against the claim for an earlier effective date for a TDIU 
rate.  Accordingly, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert, supra.


ORDER

Entitlement to an effective date earlier than September 7, 
1999, for the award of service connection for PTSD with 
dysthymia is denied.



Entitlement to an effective date earlier than September 7, 
1999, for the award of a TDIU rating is denied.


____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


